Title: From Thomas Jefferson to the County Lieutenants of Loudoun, Fairfax, Prince William, and Fauquier, 17 February 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmd. Febry. 17. 1781.

You will be pleased immediately on receipt of this, to order one fourth of your Militia to be assembled and marched without delay to Wmsburg under proper field officers, Captains, and subalterns. Send as many riflemen among them with their rifles as can be had, and of the rest let every man bring a good musket and accoutrements  who has one. Let them proceed first to Fredericksburg where we shall endeavour to have such armed as bring no Arms of their own; from thence they must proceed to Wmsburg. They will be subsisted as directed by the Invasion law, only that where any public provisions can be had, it would be better they should draw than impress. A baggage Waggon must come for every 75 men, to remain in duty as long as the Men do.
I am &c &c &c.
